Bird, Y. C.
The bill in this case is filed to compel the defendants to convey to the complainant a tract of land. He was the owner of this-land, in fee, in 1876. The commissioners of Long Branch were then about to extend a street across this land, to which he was-opposed. Fearing his inability to succeed in his opposition, and knowing that Jordan Wooley, the husband of one of the defendants, and the father of the others, was a man of considerable influence in that locality, he conveyed the title to the said land to-Jordan Wooley, who was his father-in-law. The allegation is, and it is very distinctly proved, that no other consideration passed *453than that the father-in-law, the grantee, was to nse his influence in opposition to the extension of said street, which he did successfully. It is also equally well proved that the father-in-law promised verbally to reconvey the said land to the complainant. These things are established to my entire satisfaction. But Jordan Wooley died before such reconveyance was made. Can the defendants be compelled to make such reconveyance? It is said in their behalf that the transaction between the complainant and Jordan Wooley was illegal, because contrary to public policy, and that it cannot be enforced. The complainant shows that he made the conveyance in order the more effectually to have the benefit of the personal influence which it was known his father-in-law, the grantee, would be able to exert upon the commissioners ; he proved that the grantee had held several important offices, and largely enjoyed the confidence of the citizens. It was to bring the talents of such an one to bear against the extension of the *454street that induced the making of the conveyance, and of the alleged parol agreement to reconvey.
The courts will not aid in the enforcement of any contract which has for its object the defeat of a public enterprise; nor will the courts aid any one, who involves his property in peril for a like purpose, in his effort to rescue his property, whether it appertain to the carrying of the mails (Gulick v. Ward, 5 Hal. 87); or to the laying out of a highway (Smith v. Applegate, 3 Zab. 352); or to the carrying of freights (Union Locomotive Co. v. Erie R. R. Co., 8 Vr. 23); or to marry when a divorce shall have been obtained (Noice v. Brown, 10 Vr. 133); or to renounce an executorship (Ellicott v. Chamberlain, 11 Stew. Eq. 604) or to the procuring of a contract from the government to furnish supplies (Tool Company v. Norris, 2 Wall. 45); or to the discharge of an insolvent debtor (Sharp v. Teese, 4 Hal. 352); or to protect the property of a debtor agains this creditors (Church v. Muir. 4 Vr. 318).
But, in addition to .this, it is insisted, upon the part of the defendants, that there is not, and cannot be, any legal proof that Jordan Wooley held the title to this property for the complainant. The complainant insists that Mr. Wooley held this in trust for him, and that he was obliged, in his lifetime, in fulfillment of that trust, to make a conveyance to him, and that his heirs-at-law are, since his death, under the same obligation. The defendants say that such trust can only be established by writing,, of which it is admitted there is none. Parol evidence is inadmissible for such purpose. The provisions of the statute of frauds are imperative. Whyte v. Arthur, 2 C. E. Gr. 521; McVay v. McVay, 10 Atl. Rep. 178; Smith v. Howell, 3 Stock. 349, 352; Eaton v. Eaton, 6 Vr. 290. If the rule be thus stringent, when free from the taint of fraud or illegality, much more will it apply where either or both of these obnoxious ingredients is or are present. Perry on Trusts § 165.
It is proper that I should say that the effort, on the part of the defendants, to prove that the grantee paid any money, goods,, accounts, or other valuable thing for the deed, utterly failed.
I will advise that the bill be dismissed, with costs.